      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 1 of 13




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

       LUIS CABRERA MONTALVO, individually
       and on behalf of all others similarly situated;

                              Plaintiff,
                                                                  No: 4:20-cv-2608
               -against-

       BILFINGER, INC.; BILFINGER SALAMIS
       INC.; BILFINGER WESTCON INC.;                              COLLECTIVE ACTION
                                                                     COMPLAINT
                              Defendants


       Luis Cabrera Montalvo (“Plaintiff” or “Montalvo”), individually and on behalf of all others

similarly situated, as class representative, upon personal knowledge as to himself, and upon

information and belief as to other matters, alleges as follows:

                                  NATURE OF THE ACTION

       1.      This lawsuit seeks to recover overtime compensation for Plaintiff and his similarly

situated co-workers – nonexempt construction workers and laborers (collectively “Non-Exempt

Laborers”) – who work or have worked for Bilfinger, Inc., Bilfinger Salamis, Inc., and Bilfinger

Westcon, Inc. (hereinafter, “Defendants” or “Bilfinger”) throughout the United States.

       2.      According to their website, “Bilfinger is a leading international industrial services

provider” services sectors that include “chemical and petrochemicals, energy, oil and gas,

pharmaceuticals and biopharma, metallurgy and cement.”1 Bilfinger describes itself as having




1
   About us: Bilfinger Website, available at https://www.bilfinger.com/en/company/about-
us/profile/ (last accessed July 21, 2020).


                                                 1
     Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 2 of 13




“34,000 employees” and “generated revenues of €4.327 billion in financial year 2019.”2

         3.   The various Bilfinger companies are linked together through a common central

website – www.is-usa.bilfinger.com. Here, prospective employees can search and apply for jobs

with Bilfinger throughout the United States. Other Bilfinger-related websites include

www.westcon.bilfinger.com and www.bisalamis.com.

         4.   Bilfinger focuses much of its work in North America, including various regions

throughout the United States. In this regard, recent job postings on Bilfinger’s website show

advertisements for Non-Exempt Laborers in states such as Texas, Georgia, Louisiana,

Pennsylvania, Missouri, West Virginia, Michigan, Wisconsin, Mississippi, Alabama, Florida, and

Iowa.3

         5.   Relevant here, Bilfinger was chosen as the principal subcontractor by Braksem and

The Linde Group for construction of the $675 million polypyrene production plant in La Porte,

Texas.4 This construction project required approximately 1,000 development and construction

workers, who were staffed and supervised by Bilfinger.

         6.   In order to meet the Braksem construction project, along with construction projects

around the United States, Bilfinger employs hundreds of Non-Exempt Laborers.

         7.   Bilfinger pays its Non-Exempt Laborers partly on an hourly basis, and then also

pays them additional “per diem” or “subsistence” wages.

         8.   Despite being non-exempt employees, Bilfinger has failed to properly pay Non-

Exempt Laborers overtime compensation at 1.5 times their regular rate of pay. Specifically,



2
  Id.
3
  Current Openings: Bilfinger Website (available at https://www.is-
usa.bilfinger.com/careers/current-openings/ (last accessed July 21, 2020).
4
  About: Braskem Website, available at www.braskem.com.br/usa/delta-about (last accessed July
22, 2020).
                                               2
      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 3 of 13




Bilfinger did not factor in all compensation it paid Non-Exempt Laborers when calculating the

regular rate of pay for purposes of calculating and paying overtime. As a result, Bilfinger has

significantly underpaid Non-Exempt Laborers for overtime hours worked.

          9.    Plaintiff brings this action on behalf of himself and all other similarly situated Non-

Exempt Laborers who elect to opt in to this action pursuant to the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq. (“FLSA”), and specifically, the collective action provision of 29 U.S.C. §

216(b).

                                  JURISDICTION AND VENUE

          10.   This Court has original jurisdiction under 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331(a),

1332(a), and/or pursuant to 28 U.S.C. § 1367.

          11.   The proposed collective action includes a total number of plaintiffs in excess of 100.

          12.   Venue is proper in the Houston Division of the Southern District of Texas because

Defendants resides in this District and perform substantial business in this District.

                                          THE PARTIES

Plaintiff

          Luis Cabrera Montalvo

          13.   Montalvo is an adult individual who is a current resident of the State of Texas,

specifically, Harris County, Texas.

          14.   Montalvo was employed by Bilfinger as a painter from approximately February 2020

through March 2020 at its Braskem job site located at 8811 Strang Road, La Porte, Texas 77571.

          15.   At all relevant times, Montalvo was an “employee” of Bilfinger as defined by the

FLSA.

          16.   At all relevant times, Bilfinger was Montalvo’s “employer” as defined in the FLSA.



                                                   3
      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 4 of 13




       17.     A written consent form for Montalvo is being filed with this Collective Action

Complaint as Exhibit 1.

Defendants

       18.     Bilfinger, Inc.; Bilfinger Westcon Inc.; and Bilfinger Salamis Inc. have jointly

employed Plaintiff and similarly situated employees at all time relevant.

       19.     Each Defendant has had substantial control over Plaintiff’s and similarly situated

employees’ working conditions, and over the unlawful policies and practices alleged herein.

       20.     During all relevant times, Defendants have been Plaintiff’s employers within the

meaning of the FLSA.

       Bilfinger, Inc.

       21.     Bilfinger, Inc. is a foreign for-profit corporation organized and existing under the

laws of Delaware.

       22.     Bilfinger, Inc.’s principal executive office and corporate headquarters are located

at 1450 Lake Robbins Drive, Suite 200, The Woodlands, Texas 77380.

       23.     Bilfinger, Inc. lists its registered agent as CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.

       24.     At all relevant times, Bilfinger, Inc. has maintained control, oversight, and direction

over Plaintiff and similarly situated employees, including, but not limited to, hiring, firing,

disciplining, timekeeping, payroll, and other employment practices. In this regard, Bilfinger, Inc.,

1450 Lake Robbins Drive, Suite 200, The Woodlands, Texas 77380 appears on Plaintiff’s

paystubs.

       25.     Bilfinger, Inc. applies the same employment policies, practices, and procedures to

all Non-Exempt Laborers Workers at their job locations throughout the United States.



                                                 4
      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 5 of 13




       26.     At all times relevant to this lawsuit, Bilfinger, Inc. is/has been an enterprise engaged

in commerce under the FLSA pursuant to § 203(s)(1).

       27.     At all times relevant to this lawsuit, Bilfinger, Inc. has employed, and continues to

employ, employees including Plaintiff and the putative Collective Action Members who engaged

in commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207.

For instance, Plaintiff and the putative Collective Action Members worked in connection with the

construction of large industrial sites for later refinement and sale to end customers.

       28.     At all times relevant to this lawsuit, Bilfinger, Inc. has employed two or more

employees who regularly handled and/or worked on goods and/or materials in their daily work that

were moved in and/or produced for commerce by other people. Examples of such goods and/or

materials include tools, vehicles, equipment, and supplies/materials used in connection with

industrial construction projects.

       29.     At all times relevant, Bilfinger, Inc. has had an annual gross volume of sales in

excess of $500,000.00.

       Bilfinger Salamis Inc.

       30.     Bilfinger Salamis Inc. is a foreign for-profit corporation organized and existing

under the laws of Louisiana.

       31.     Bilfinger Salamis Inc. principal executive office and corporate headquarters are

located at 1450 Lake Robbins Drive, Suite 200, The Woodlands, Texas 77380. In or around

January 2020, Bilfinger Salamis Inc. merged with Bilfinger, Inc.

       32.     Bilfinger Salamis Inc. lists its registered agent as CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201.

       33.     At all relevant times, Bilfinger Salamis Inc. has maintained control, oversight, and



                                                  5
      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 6 of 13




direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, and other employment practices. In this regard, Bilfinger

Salamis Inc. is the corporate entity identified on Plaintiff’s job application and new hire

paperwork.

          34.   Bilfinger Salamis Inc. applies the same employment policies, practices, and

procedures to all Non-Exempt Laborers Workers at their job locations throughout the United

States.

          35.   At all times relevant to this lawsuit, Bilfinger Salamis Inc. is/has been an enterprise

engaged in commerce under the FLSA pursuant to § 203(s)(1).

          36.   At all times relevant to this lawsuit, Bilfinger Salamis Inc. has employed, and

continues to employ, employees including Plaintiff and the putative Collective Action Members

who engaged in commerce or in the production of goods for commerce as required by 29 U.S.C.

§§ 206-207. For instance, Plaintiff and the putative Collective Action Members worked in

connection with the construction of large industrial sites for later refinement and sale to end

customers.

          37.   At all times relevant to this lawsuit, Bilfinger Salamis Inc. has employed two or

more employees who regularly handled and/or worked on goods and/or materials in their daily

work that were moved in and/or produced for commerce by other people. Examples of such goods

and/or materials include tools, vehicles, equipment, and supplies/materials used in connection with

industrial construction projects.

          38.   At all times relevant, Bilfinger Salamis Inc. has had an annual gross volume of sales

in excess of $500,000.00.

          Bilfinger Westcon Inc.



                                                  6
      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 7 of 13




          39.   Bilfinger Westcon Inc. is a foreign for-profit corporation organized and existing

under the laws of North Dakota.

          40.   Bilfinger Westcon Inc. principal executive office and corporate headquarters were

previously located at 7401 Yukon Drive, Bismarck, North Dakota 58503.

          41.   In or around January 2020, Bilfinger Westcon Inc. merged with Bilfinger, Inc.

          42.   At all relevant times, Bilfinger Westcon Inc. has maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, and other employment practices. In this regard, Bilfinger

Westcon Inc. is the entity who was awarded the construction contract for job site located at 8811

Strang Road, La Porte, Texas 77571, the job site at which Plaintiff was employed.

          43.   Bilfinger Westcon Inc. applies the same employment policies, practices, and

procedures to all Non-Exempt Laborers Workers at their job locations throughout the United

States.

          44.   At all times relevant to this lawsuit, Bilfinger Westcon Inc. is/has been an

enterprise engaged in commerce under the FLSA pursuant to § 203(s)(1).

          45.   At all times relevant to this lawsuit, Bilfinger Westcon Inc. has employed, and

continues to employ, employees including Plaintiff and the putative Collective Action Members

who engaged in commerce or in the production of goods for commerce as required by 29 U.S.C.

§§ 206-207. For instance, Plaintiff and the putative Collective Action Members worked in

connection with the construction of large industrial sites for later refinement and sale to end

customers.

          46.   At all times relevant to this lawsuit, Bilfinger Westcon Inc. has employed two or

more employees who regularly handled and/or worked on goods and/or materials in their daily



                                                 7
      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 8 of 13




work that were moved in and/or produced for commerce by other people. Examples of such goods

and/or materials include tools, vehicles, equipment, and supplies/materials used in connection with

industrial construction projects.

       47.     At all times relevant, Bilfinger Westcon Inc. has had an annual gross volume of

sales in excess of $500,000.00.

                                             FACTS

       48.     Consistent with their policies and patterns or practices as described herein,

Defendants harmed Plaintiff, individually, as follows:

       Luis Cabrera Montalvo

       49.      Montalvo was employed by Defendants as a painter – a non-exempt laborer – from

approximately February 2020 through March 2020 at the job site located at 8811 Strang Road, La

Porte, Texas 77571.

       50.     During the course of his employment, Montalvo regularly worked over 40 hours

per week. In this regard, unless he missed time for vacation, sick days or holidays or had to work

an extended shift, Montalvo generally worked 10 to 12 hours per day, from anywhere between 5

to 7 days per week.

       51.      Despite regularly working over 40 hours per week, Defendants did not properly

pay Montalvo proper overtime compensation for all hours worked over 40. In this regard,

Defendants compensated Montalvo in part on an hourly basis, specifically, $18.00 per hour. In

addition to this hourly wage, Montalvo also received additional remuneration in the form of so-

called “per diem” or “subsistence” pay.

       52.     Although Defendant paid Plaintiff overtime compensation for his hours of work at

one and one-half times his hourly rate of pay, Defendants failed to include all remuneration, i.e.,



                                                8
      Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 9 of 13




so-called “per diem” pay, as required by the FLSA in calculating Plaintiff’s regular rate of pay.

This resulted in Plaintiff not being paid all overtime premium compensation owed by Defendants.

       53.      Defendants paid the so-called “per diem” pay to Non-Exempt Laborers like

Plaintiff who were part of a local workforce.

       54.      Defendants treated the so-called “per diem” pay as regular wages like Plaintiff’s

hourly rate of pay. In this regard, these wages were paid on the same paycheck as Plaintiff’s hourly

rates of pay and appear under normal year-to-date earnings.

       55.      Defendants’ so-called “per diem” pay was based on the hours worked by Plaintiff.

In this regard, Plaintiff was required to work a requisite number of hours in order to qualify for the

per diem pay.

       56.      Plaintiff worked with numerous other hourly-paid employees of Defendants who

similarly routinely work/worked in excess of 40 hours per workweek, are/were entitled to overtime

premium compensation at one and one-half times their respective regular rates of pay for all

overtime hours worked, are/were paid additional remuneration in the form of so-called “per diem”

pay in addition to their hourly pay, and did/do not receive all overtime compensation owed by

Defendant due to Defendant not including all remuneration required by the FLSA in their

respective regular rates of pay.

                          COLLECTIVE ACTION ALLEGATIONS

       57.      Plaintiff brings the First Cause of Action, an FLSA claim, on behalf of himself and

all similarly situated persons who work or have worked as Non-Exempt Laborers for Bilfinger who

received per diem or subsistence pay that is not included in their regular rate of pay for overtime

purposes throughout the United States and who elect to opt-in to this action (the “FLSA Collective”).

       58.      Defendant is liable under the FLSA for, inter alia, failing to properly compensate



                                                  9
     Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 10 of 13




Plaintiff and the FLSA Collective.

       59.     Consistent with Defendants’ policies and patterns or practices, Plaintiff and the

FLSA Collective were not paid the proper premium overtime compensation of 1.5 times their

regular rates of pay for all hours worked beyond 40 per workweek.

       60.     All of the work that Plaintiff and the FLSA Collective have performed has been

assigned by Defendants, and/or Defendants have been aware of all of the work that Plaintiff and

the FLSA Collective have performed.

       61.     As part of their regular business practice, Defendant has intentionally, willfully,

and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited

to, willfully failing to pay their employees, including Plaintiff and the FLSA Collective, proper

premium overtime wages for all hours worked in excess of 40 hours per workweek.

       62.     Defendants’ unlawful conduct, as described in this Complaint, is pursuant to a

corporate policy or practice of minimizing labor costs by failing to properly pay overtime

compensation to its employees.

       63.     Defendants are aware or should have been aware that federal law required them to

pay Plaintiff and the FLSA Collective overtime premiums for all hours worked in excess of 40 per

workweek.

       64.     There are many similarly situated current and former Non-Exempt Laborers who

have been denied overtime pay in violation of the FLSA who would benefit from the issuance of

a court-supervised notice of this lawsuit and the opportunity to join it. This notice should be sent

to the FLSA Collective pursuant to 29 U.S.C. § 216(b).

       65.     Those similarly situated employees are known to Defendants, are readily



                                                10
     Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 11 of 13




identifiable, and can be located through Defendants’ records.

                                FIRST CAUSE OF ACTION
                        Fair Labor Standards Act – Overtime Wages
                   (Brought on behalf of Plaintiff and the FLSA Collective)

       66.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       67.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and

the supporting federal regulations, apply to Defendants and protect Plaintiff and the members of

the FLSA Collective.

       68.     During this time, Plaintiff and the FLSA Collective regularly worked in excess of

40 hours per week.

       69.     Defendants failed to pay Plaintiff and the FLSA Collective the premium overtime

wages to which they were entitled under the FLSA – at a rate of 1.5 times their regular rates of

pay, which should have included all compensation earned per workweek – for all hours worked

beyond 40 per workweek.

       70.     As a result of Defendants’ willful violations of the FLSA, Plaintiff and the FLSA

Collective have suffered damages by being denied overtime compensation in amounts to be determined

at trial, and are entitled to recovery of such amounts, liquidated damages, attorneys’ fees, costs, and

other compensation pursuant to 29 U.S.C. §§ 201 et seq.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of all other similarly situated

persons, respectfully requests that this Court grant the following relief:

       A.      That, at the earliest possible time, Plaintiff be allowed to give notice of this

collective action, or that the Court issue such notice, to all Non-Exempt Laborers who are



                                                  11
     Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 12 of 13




presently, or have at any time during the three years immediately preceding the filing of this suit,

up through and including the date of this Court’s issuance of court-supervised notice, worked

for Bilfinger. Such notice shall inform them that this civil action has been filed, of the nature of

the action, and of their right to join this lawsuit if they believe they were denied proper wages;

       B.      Unpaid overtime wages and an additional and equal amount as liquidated

damages pursuant to the FLSA and the supporting United States Department of Labor

Regulations;

       C.      Issuance of a declaratory judgment that the practices complained of in this

Complaint are unlawful under the FLSA, as well as under the relevant state laws.

       D.      Reasonable attorneys’ fees and costs of the action; and

       E.      Such other relief as this Court shall deem just and proper.




                                                12
    Case 4:20-cv-02608 Document 1 Filed on 07/23/20 in TXSD Page 13 of 13




Dated: July 22, 2020
       Houston, Texas

                                   Respectfully submitted,


                                   /s/ Ricardo J. Prieto
                                   Ricardo Prieto

                                   SHELLIST LAZARZ SLOBIN LLP
                                   Ricardo J. Prieto
                                   State Bar No. 24062947
                                   rprieto@eeoc.net
                                   Melinda Arbuckle
                                   State Bar No. 24080773
                                   marbuckle@eeoc.net
                                   11 Greenway Plaza, Suite 1515
                                   Houston, Texas 77046
                                   Telephone: (713) 621-2277
                                   Facsimile: (713) 621-0993


                                   FITAPELLI & SCHAFFER, LLP
                                   Joseph A. Fitapelli, pro hac vice forthcoming
                                   jfitapelli@fslawfirm.com
                                   Armando A. Ortiz, pro hac vice forthcoming
                                   aortiz@fslawfirm.com
                                   28 Liberty Street, 30th Floor
                                   New York, New York 10005
                                   Telephone: (212) 300-0375
                                   Facsimile: (212) 481-1333

                                   Attorneys for the Plaintiff and Putative Collective




                                     13
